United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS            January 19, 2007
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                       ))))))))))))))))))))))))))                  Clerk

                            No. 06-30695
                          Summary Calendar

                       ))))))))))))))))))))))))))

MICHAEL J. RILEY, SR.,

                Plaintiff-Appellant,

      versus

LOUISIANA STATE BAR ASSOCIATION AND LOUISIANA ATTORNEY
DISCIPLINARY BOARD,

                Defendants-Appellees.


            Appeal from the United States District Court
                for the Eastern District of Louisiana
                           No. 2:05-CV-2500



Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Michael J. Riley, Sr. (“Riley”) appeals the

district court’s granting of Defendants-Appellees Louisiana State

Bar   Association’s   (“Bar   Association”)   and   Louisiana     Attorney

Disciplinary Board’s (“Board”) (collectively, “Defendants”) motions




      *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT RULE
47.5.4.
to dismiss.1   Specifically, Riley argues that the district court

erred in holding that: (1) the Eleventh Amendment barred Riley’s

claims for monetary damages against the Bar Association and the

Board,2 and (2) it lacked jurisdiction to hear Riley’s claims under

the Rooker-Feldman doctrine.      We decline to reach the Eleventh

Amendment issues.    However, we agree with the district court that

the Rooker-Feldman doctrine deprives it of jurisdiction to hear any

of Riley’s claims.    We therefore AFFIRM.


                I. FACTUAL AND PROCEDURAL HISTORY

     In 2003, Riley sought readmission to the Louisiana State Bar

Association for the third time.   The Louisiana Supreme Court denied

Riley’s application for readmission on November 19, 2004.     In re

Riley, 887 So. 2d 459 (La. 2004), reconsideration denied, 898 So.

2d 1286 (La. 2005).    In response, Riley requested reconsideration

of that decision, which the Louisiana Supreme Court denied.   Riley

then petitioned the United States Supreme Court for a writ of



     1
       The Bar Association and the Board filed separate motions to
dismiss and the district court issued separate orders granting
those motions.
     2
       In its order granting the Board’s motion to dismiss, the
district court held that the Board had Eleventh Amendment immunity
against “[Riley’s] claims against the Board.” App. at 17. In its
subsequent order granting the Bar Association’s motion to dismiss,
the district court restricted the broad language of its prior
holding.   The district court held that the Board had Eleventh
Amendment immunity with respect to claims for monetary damages, but
not for claims for declaratory or injunctive relief. Id. at 27
n.8.

                                  2
certiorari, which was also denied.

     Despite these setbacks, Riley remained undeterred. On June 20,

2005, Riley filed a complaint in the United States District Court

for the Eastern District of Louisiana against the Bar Association

and the Board, alleging violations of the Fourteenth Amendment due

process   and     equal     protection       clauses   in   addition     to    42

U.S.C. §§ 1981, 1983, and 1988 et seq. Riley alleges that the Board

libeled him by submitting recommendations to the Louisiana Supreme

Court which stated that Riley had not completed all court-ordered

restitution.      COMPL. ¶ XXI.     Riley contends that the Louisiana

Supreme Court denied his application for readmission because of the

allegedly false claims in the Board’s recommendations.             Id. ¶ XXV.

Riley further contends that the Bar Association and the Board treat

black applicants for readmission differently than they treat white

applicants.      Id.   ¶¶   XXXIX-XXXXIV.        The   complaint   seeks      both

injunctive relief and monetary damages.

     The Bar Association and the Board filed separate motions to

dismiss under Rule 12(b)(6). In separate orders, the district court

granted both motions for substantially the same reasons.               Riley now

appeals those orders.

                II. JURISDICTION AND STANDARD OF REVIEW

     Riley appeals the district court’s orders granting Defendants’

motions to dismiss, so this court has jurisdiction to hear the

appeal under 28 U.S.C. § 1291.


                                         3
      This court reviews a Rule 12(b)(6) motion to dismiss de novo.

United States v. Willard, 336 F.3d 375, 379 (5th Cir. 2003).                We

must accept all well-pleaded facts as true and review the complaint

in the light most favorable to the plaintiff.             Id.   We may dismiss

a claim if the plaintiff fails to allege any set of facts in support

of his claim which would entitle him to relief.             Id.

                                 III. DISCUSSION

      The district court determined that Riley was not entitled to

relief     because    the    Eleventh   Amendment   and   the   Rooker-Feldman

doctrine barred Riley’s claims against the Defendants. The district

court held that Eleventh Amendment immunity shielded the Defendants

from suit for monetary damages.           Further, the district court held

that, under the Rooker-Feldman doctrine, it lacked jurisdiction over

all   of    Riley’s    claims,    including   those   for   declaratory   and

injunctive relief.          Because, under the Rooker-Feldman doctrine, we

may legitimately decide this case exclusively on jurisdictional

grounds, we decline to reach any Eleventh Amendment issues.3

      The Rooker-Feldman doctrine directs that federal district

courts     lack jurisdiction to entertain collateral attacks on state

court judgments. Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th

1994). State courts should resolve constitutional questions arising

      3
       In declining to resolve any Eleventh Amendment issues, we
follow the well-established canon that courts should avoid
addressing constitutional questions when possible. United States
v. Lipscomb, 299 F.3d 303, 359 (5th Cir. 2002). This court should
not decide questions of a constitutional nature “unless absolutely
necessary to decide the case.” Id.

                                         4
from state proceedings.    Id.   “If a state trial court errs[,] the

judgment is not void, it is to be reviewed and corrected by the

appropriate state appellate court.         Thereafter, recourse at the

federal level is limited solely to an application for a writ of

certiorari to the United States Supreme Court.” Id.          “A federal

complainant cannot circumvent this jurisdictional limitation by

asserting claims not raised in the state court proceedings or claims

framed as original claims for relief.” United States v. Shepherd,

23 F.3d 923, 924 (5th Cir. 1994).       Similarly, a federal complainant

cannot re-litigate issues that should have been raised in state

court and defeat the operation of the Rooker-Feldman doctrine by

casting a complaint as a civil rights violation.       Liedtke, 18 F.3d

at 317.   Finally, Rooker-Feldman bars federal claims which, while

not identical to, are “inextricably intertwined” with state court

judgments.   Id. at 318.

     Riley argues that Rooker-Feldman does not apply to his case.

Instead, he contends that his complaint states a separate cause of

action unrelated to his application for readmission to the bar.

Riley cites to our decisions in Davis v. Baylis, 70 F.3d 367 (5th

Cir. 1995), and Guathier v. Continental Dining Services, Inc., 831

F.2d 559, 561 (5th Cir. 1987), for the proposition that Rooker-

Feldman does not bar an action in federal court if the same action

would be allowed in the state court of the rendering state.

     Riley’s arguments are unavailing.       Riley attempts to frame the

alleged violations of his civil rights as original claims, but they

                                    5
arise from, and exist only because of, the Louisiana Supreme Court’s

denial of his application for readmission.                 Although, in his

briefings, Riley strenuously maintains that he does not wish to

challenge    the   denial   of   his   application   for   readmission,   his

complaint suggests otherwise.          His complaint states “[t]he denial

of Plaintiff’s application for readmission, by the Supreme Court of

Louisiana, on November 19, 2004, is a denial of due process and

equal protection afforded to the Plaintiff, as a black person, under

the United States Constitution . . . .”        COMPL. ¶ XXVI.   Contrary to

Riley’s briefings, these words do not indicate an original cause of

action unrelated to his application for readmission.

     Even if Riley’s complaint is not a direct challenge to the

denial of his application for readmission, his complaint falls under

the aegis of Rooker-Feldman because it raises issues “inextricably

intertwined” with a state court judgment, such that the district

court was “in essence being called upon to review the state-court

decision.”    Shepard, 23 F.3d at 924.        Riley’s case is materially

indistinguishable from Liedtke, in which we applied Rooker-Feldman

because the federal claim was “inextricably intertwined” with a

previous state court judgment.         In Liedtke, the appellant filed a

§ 1983 suit challenging the constitutionality of the events that led

to his disbarment.      18 F.3d at 316.       In that case, we held that

Rooker-Feldman prevented the appellant from challenging those events

in federal court because they were “inextricably intertwined” with

the state court judgment disbarring him.          Id. at 318.    Similarly,

                                        6
in this case, Riley argues that the events leading to the denial of

his application for readmission--for example, the Board allegedly

submitting a knowingly libelous recommendation to the Louisiana

Supreme Court--resulted in unconstitutional violations of his civil

rights.     These events are “inextricably intertwined” with the

Louisiana   Supreme   Court’s   denial   of   Riley’s   application   for

readmission. Cf. Liedtke, 18 F.3d at 316. Therefore, under Rooker-

Feldman, the district court did not have jurisdiction to hear any

of Riley’s claims.

     If the readmission process did result in violations of Riley’s

civil rights, then he should have raised those issues before the

Louisiana Supreme Court.   See Musslewhite v. State Bar of Tex., 32

F.3d 942, 946 n.15 (5th Cir. 1994) (noting that federal courts lack

jurisdiction over claims that could have been, but were not raised

in state court).   Riley exhausted his recourse at the federal level

when the United States Supreme Court denied his petition for a writ

of certiorari.     Under Rooker-Feldman, the district court lacked

jurisdiction over Riley’s claims and properly dismissed his suit.

                           IV. CONCLUSION

     For the reasons stated above, we AFFIRM the orders of the

district court.

     AFFIRMED.




                                   7